IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
TIMOTHY B. COOKSTON,

              Petitioner,

v.                                                      Case No. 5D17-739

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed June 30, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Timothy B. Cookston, Malone, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the November 12, 2015

order on Petitioner’s pro se motion for DNA testing, filed in Case No. 1992-CF-279 in

the Circuit Court in and for Marion County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


ORFINGER, BERGER and EISNAUGLE, JJ., concur.